Citation Nr: 0428270	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughters




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 8, 1945 to 
October 5, 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The appellant, who is the widow of the veteran, and their two 
daughters provided testimony before a Hearing Officer at the 
RO in September 2003; a transcript is of record.

The appellant and her daughters again provided testimony 
before a Veterans Law Judge at the RO in July 2004; a 
transcript is of record.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2000; his death certificate 
shows that the cause of death was metastatic prostate cancer; 
he was also noted to have coronary artery disease, seizure 
disorder, epilepsy and peripheral vascular disease as 
significant conditions which contributed to his death.  

2.  The veteran served in Japan in late World War II; 
credible evidence including eye witness testimony raises a 
reasonable doubt as to his juxtaposition in Nagasaki soon 
after the bomb was detonated there, and accordingly he is 
presumed to have had exposure to ionizing radiation as a part 
of his military duties.

3.  Credible evidence of record and resolution of doubt 
support that the veteran developed a seizure disorder shortly 
after separation from service that must be presumed to have 
been due to and cannot be dissociated from service.

4.  The veteran's death was due primarily to prostate, colon 
and liver cancer with multiple metastasis, which may be 
reasonably attributed to his exposure to ionizing radiation 
in service.

5.  Probative evidence and medical opinion credibly establish 
that both the cancer and seizures which caused and/or 
significantly contributed to his death were reasonably the 
result of his military service.



CONCLUSION OF LAW

Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.307, 3.309, 
3.311, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The appellant and those acting on her 
behalf have been apprised thereof throughout, and in their 
testimony and other communications, they have indicated an 
understanding of what is required and who is responsible for 
obtaining what evidence.  With regard to the appellate issue, 
the Board finds that adequate safeguards have been 
implemented as to protect the appellant's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
appellant.

General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2003).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection can also be granted for certain chronic 
diseases, including seizure disorder, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 
3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In a claim based on radiation exposure, service connection 
may be presumed under 38 U.S.C.A. § 1112(c)(1) (West 2003), 
if a veteran suffers from one of 15 cancers that has been 
positively associated with radiation exposure, provided the 
cancer manifests in a radiation-exposed veteran.     

The term "radiation-exposed veteran" means, in part, a 
veteran who participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i) (2003).  The term "radiation-risk 
activity" means, in part, onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  38 
C.F.R. § 3.309(d)(3)(ii)(A) (2003).

The term "onsite participation" means, in part, during the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  38 
C.F.R. § 3.309(d)(3)(iv)(A) (2003).  

The occupation of Nagasaki and Hiroshima is further defined 
by 38 C.F.R. § 3.309 as "official activities within 10 miles 
of the city limits of either Hiroshima and/or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japan military, rehabilitation of the 
infrastructure or deactivation and conversion or war plants 
of materials".  This was to be inclusive of the period from 
August 6, 1945 to July 1, 1946.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997). 

First, there are certain types of cancer which will be 
presumptively service connected for radiation- exposed 
veterans: (i) Leukemia (other than chronic lymphocytic 
leukemia). (ii) Cancer of the thyroid. (iii) Cancer of the 
breast. (iv) Cancer of the pharynx. (v) Cancer of the 
esophagus. (vi) Cancer of the stomach. (vii) Cancer of the 
small intestine. (viii) Cancer of the pancreas. (ix) Multiple 
myeloma. (x) Lymphomas (except Hodgkin's disease). (xi) 
Cancer of the bile ducts. (xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated). (xiv) Cancer of the salivary gland. (xv) 
Cancer of the urinary tract. (xvi) Bronchiolo- alveolar 
carcinoma. (xvii) Cancer of the bone. (xviii) Cancer of the 
brain. (xix) Cancer of the colon. (xx) Cancer of the lung. 
(xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d). 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  For 
purposes of this section the term "radiogenic disease" means 
a disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. (Authority: 38 U.S.C. 
§ 501)  The regulation states that, if the veteran has one of 
the radiogenic diseases, a radiation dose assessment will be 
obtained and the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

Service connection claims based on in-service exposure to 
radiation may also be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 C.F.R. § 3.311(b).

The same regulations hold that if military records do not 
establish the presence at or absence from a site at which 
exposure is claimed to have occurred during service, the 
veteran's presence at the site will be conceded under certain 
conditions which are delineated to include the type of 
radiation claimed, etc.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2003).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  And 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2003).

And in a case where the service records are presumed 
destroyed, the Board has an additional obligation to explain 
its findings and conclusions; and the mandate to consider 
carefully the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Cancer from Radiation Exposure
Factual Background

The veteran had active service from October 8, 1945 to 
October 5, 1946.

There are no available service medical records; these are 
presumed to have been destroyed at the NPRC facility in St. 
Louis.

The limited official service documentation including limited 
Army morning reports reflects that the veteran was with the C 
Company, 27th Engineer Construction Battalion in Kobe, 
Honshu, Japan, from the period from April 10, 1946 to 
September 18, 1946.  The appellant has also referred to his 
service with the 240th Engineer Construction Battalion and 
official certification has shown that he changed to that unit 
also while in Kobe on April 30, 1946.  

Kobe is said by other governmental agencies including the 
Nuclear Test Personnel Review (NTPR) Program and the Defense 
Threat Reduction Agency (DTRA) to be about 125 miles from 
Hiroshima and about 275 miles from Nagasaki, Kyushu, Japan, 
from the 4th Replacement Depot at Tokyo (approximately 400 
miles from Hiroshima and 550 miles from Nagasaki).  These 
agencies have stated that the Kobe location had no potential 
for exposure from the strategic bombing on either Hiroshima 
or Nagasaki.   

Copies of photos from the veteran's period of service and his 
activities are in the file.

However, the appellant and her daughters allege that very 
soon after the dropping of the bomb on Nagasaki, the veteran 
was in that city in his capacity as truck driver, assisting 
in removal of bodies and other assigned activities consistent 
with his military occupational specialty.

One of the veteran's daughters has provided a sworn statement 
to the effect that he told her on numerous occasions while 
she was growing up that he was in Nagasaki shortly after the 
bomb was dropped in that location; he did not like to talk 
about the circumstances of that period in his Pacific tour of 
duty.

One service comrade of the veteran has provided a statement 
to the effect that the ship by which official sources had the 
veteran returning CONUS from Japan was inaccurate; and to the 
contrary, they were both on another ship. 

Several statements are of record from a service comrade of 
the veteran, Sgt. WC, who states that as a clerk, and in his 
official capacity, he saw the veteran's official military 
orders to Nagasaki at the time shortly after the bombing, and 
talked to the veteran at that time.  Specifically, Mr. C 
stated that he was stationed at the 4th Replacement Depot, 
located at Zama, about 35 from Yokahoma, Japan.  He was the 
company Clerk with the 259th Company.  He stated that he had 
access to all orders of men coming to Japan and leaving 
Japan; specifically he remembers seeing the orders and 
talking to the veteran about his being processed through the 
4th Replacement Depot.  He said that the veteran had been 
there at that location for several days before being sent to 
Nagasaki at about the same time other men were.

In another statement, Sgt. C reported that he had known the 
veteran for years prior to their meeting again in Japan; that 
as clerk-typist for the unit, he had access to all of the 
names of the men coming and going in Japan; and he further 
noted that although he is now advancing in age, he is 
certainly of sound mind, still works full time and is 
entirely capable of remembering what occurred during such 
remote but important and pivotal times.

The Board notes that Sgt. C was scheduled to personally 
attend and testify at the hearing held in July 2004 but was 
involved in an auto accident shortly before and was unable to 
do so.  Those who did testify at the hearing all concurred 
and provided newspaper documentation to confirm the accident, 
etc.  It is assumed he would have testified under oath to 
(and perhaps elaborated on) the statements he made in the 
cited documents of record.  

A statement is of record from the Acting Chief of the 
Division of Rheumatology of the VA facility wherein the 
veteran received his cancer care.  The physician stated that 
the veteran had been his patient in 1999 and had been 
followed by him until his death.  He further stated he had 
had biopsy proven prostate and colon cancer with multiple 
metastasis.  Moreover: 

I recently learned that (the veteran) 
served in World War II and was exposed to 
ionizing radiation while stationed near 
Nagasaki, Japan in 1945.  He apparently 
returned home with the new onset of a 
seizure disorder and had suffered from 
numerous medical problems through the 
years until the development of the above 
to cancers that ultimately resulted in 
his demise.

I suspect that there may be an 
association between (the veteran's) 
radiation exposure and the development of 
his prostate and colon cancers for this 
reason.  I am writing this letter to 
facilitate any consideration for 
compensation to which his widow and 
family may be entitled as a result of 
this exposure. 

A statement is of record from the veteran's private 
physician, SHH, M.D. dated in May 2002.  Dr. H stated that

I have known (the veteran) as a patient 
since 02.07.2000 on my first encounter 
with him.  At that time, the patient had 
the diagnosis of prostate cancer, status 
post bilateral orchiectomy; also multiple 
other medical conditions, including: 
Coronary artery disease, epilepsy and 
peripheral vascular disease.  He has been 
recently diagnosed with metastases of his 
cancer.  He was also diagnosed with an 
adenocarcinoma of his GI tract which is a 
form of colon cancer.  The patient has 
been followed for both his colon cancer 
and prostate cancer at the VA Hospital in 
Louisville, KY.  He was decided to be a 
poor candidate for surgery.

It is my understanding that the (veteran) 
has served in World War II and was 
exposed to ionizing radiation while 
stationed in Japan in 1945.  There is 
definitely a correlation between an 
ionizing radiation exposure and multiple 
forms of cancer, including colon and 
prostate cancer.  It is certainly a 
possibility that both forms of cancer 
that (the veteran) had suffered could be 
caused by exposure to ionizing radiation 
in Japan.  

(The veteran) has essentially expired on 
06.[redacted].2000 as a consequence of his 
metastases of the colon cancer and the 
prostate cancer.


Seizure Disorder
Factual background

Service records are not available.  

The appellant has argued that the veteran was seen for a 
seizure disorder and treated at the (former) VA medical 
facility in Louisville shortly after separation for service 
and for a period of some 6 weeks.  Several attempts have been 
made to secure such records.  Certification dated in August 
2003 is now in the file to the effect that records for any 
care by the veteran at that facility in 1946 are not 
available.

A summary document is of record showing that the veteran had 
been admitted to that facility in February 1950 for what was 
described as a psychogenic gastrointestinal reaction.  The 
admitting diagnosis was psychoneurosis.  It is a summary 
document on a VA Form 10-2593, and does not reflect other 
medical findings including anything with regard to seizures.

In a claim filed by the veteran in 1979, he stated that he 
had been seen for seizures in service and then by VA in 1947, 
and had also been seen by several stated private physicians 
also starting in 1947.

Private treatment reports including from CC, M.D., one of the 
physicians cited above, show ongoing care for epilepsy or 
seizure disorder (without a prior time frame being cited) 
from March 1975.

VA hospital reports from December 1978, and private clinical 
reports for the period shortly before that admission, show 
that in addition to chest pain, the veteran was noted to have 
a history of grand mal seizures which were said to have 
existed for the last 25-30 years and were maintained on 
Dilantin.

A copy of an electroencephalograph report, dated in August 
1979 is of record showing that the then 53 year old veteran, 

who since 1946 has had numerous episodes 
of right hand drawing, occasionally 
associated with speech arrest.  These 
spells are not documented and the patient 
is on Dilantin 300 mg. and Valium 20 mg. 
[emphasis added]  

The veteran continued to have seizures for which he took 
medications until his death.

Cause of Death 
Additional Factual Background and Analysis

The veteran was found to have prostate cancer in 1996 and 
underwent a bilateral orchiectomy.  Subsequent VA and private 
clinical records show that the prostate cancer had 
metastasized to his colon and rectal areas and to his liver.  
Various palliative treatment was undertaken.

The veteran died on June [redacted], 2000.  His death certificate 
shows that the cause of death was metastatic prostate cancer 
of months duration.  He was also noted to have coronary 
artery disease, seizure disorder, epilepsy and peripheral 
vascular disease as significant conditions which contributed 
to his death.  

The Board has carefully reviewed the evidence in this case, 
mindful of the additional obligations mandated wherein 
service records are unavailable.  In this regard, the Board 
also fully appreciates the diligent concerted effort that has 
been made by the appellant and her family, as well as 
treating VA and private physicians, to document this somewhat 
convoluted case.

The Board also would note that the evidence is anything but 
unequivocal.  However, it appears that at this late date, the 
evidence now in the file is probably all that is reasonably 
available, and accordingly, the adjudication of a final 
resolution of the appeal must be addressed in the best and 
most equitable manner under that premise.

All in all, and taken in the context of the available 
evidence, the Board finds that there is raised a credible 
question as to whether the veteran initially developed 
seizures in the year following service.  He continued to have 
these seizures until he died, and they were listed as a 
contributory cause of death.  It may be reasonably presumed 
that these chronic seizures were a result of service.

It is also credibly established that the veteran was, in all 
probability, in Nagasaki soon after the bomb was dropped 
there, and is thus presumed to have been exposed to the 
associated ionizing radiation.  The veteran developed certain 
cancers in the 1990's which are directly presumed, by law, to 
thus be due to such exposure.

Accordingly, although the evidence is not entirely 
unambiguous, the Board finds that there are solid and 
credible medical and other evidenciary bases for finding that 
both the cancer and seizures which caused and contributed to 
the veteran's death were, in one way or another, due to his 
military service, and service connection is reasonably 
warranted for the cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
allowed.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



